Case: 09-20520     Document: 00511116956          Page: 1    Date Filed: 05/20/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            May 20, 2010
                                     No. 09-20520
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ADOLFO ESTRADA RODRIGUEZ, also known as Adolfo Estrada, also known
as Anthony Martinez, also known as Adolfo Estradal, also known as Adolfo
Estrada Balerio, also known as Adolfo Estrada-Rodriguez,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:09-CR-115-1


Before JONES, Chief Judge, and GARZA and BENAVIDES, Circuit Judges.
PER CURIAM:*
        Adolfo Estrada Rodriguez appeals his 86-month sentence following his
guilty plea to illegal reentry following deportation. He challenges his within-
guidelines sentence, contending that his sentence is procedurally unreasonable
because the district court failed to provide sufficient reasons for imposing the
sentence.      Rodriguez also maintains that his sentence was greater than



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-20520    Document: 00511116956 Page: 2         Date Filed: 05/20/2010
                                 No. 09-20520

necessary to achieve the purposes of sentencing and was substantively
unreasonable.
      Following United States v. Booker, 543 U.S. 220 (2005), we review
sentences for reasonableness in light of the sentencing factors in 18 U.S.C.
§ 3553(a).   United States v. Mares, 402 F.3d 511, 519-20 (5th Cir. 2005).
Pursuant to Gall v. United States, 552 U.S. 38 (2007), we engage in a bifurcated
review of the sentence imposed by the district court. United States v. Delgado-
Martinez, 564 F.3d 750, 752 (5th Cir. 2009). First, we consider whether the
district court committed a “significant procedural error.” Id. at 752-53. If there
is no such error, we then review the substantive reasonableness of the sentence
imposed for an abuse of discretion. Id. at 751-53.
      “[W]hen a judge decides simply to apply the Guidelines to a particular
case, doing so will not necessarily require lengthy explanation.” Rita v. United
States, 551 U.S. 338, 346 (2007). “Where the defendant or prosecutor presents
nonfrivolous reasons for imposing a different sentence . . . the judge will
normally go further and explain why he has rejected those arguments.” Id. at
357. The Court has not, however, explicitly mandated that a sentencing court
provide specific reasons for its rejection of a defendant’s arguments or request
for a lower sentence. Id. The explanation requirement may be satisfied if the
district court listens to arguments, then indicates that a sentence within the
guideline sentencing range is appropriate. Id. at 357-59.
      Here, the district court, after hearing argument of counsel for a below-
Guidelines sentence, stated that it had considered the § 3553(a) factors and
Rodriguez’s extensive criminal history and that a sentence in the middle of the
guidelines range was appropriate.         The district court’s statements were
sufficient. See id. Rodriguez’s 86-month sentence was within the Guidelines
range of 77 to 96 months in prison and is presumed reasonable. See United
States v. Duarte, 569 F.3d 528, 530 (5th Cir.), cert. denied, 130 S. Ct. 378 (2009).
The sentence is AFFIRMED.

                                         2